DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Application
This communication is responsive to the applicant's amendment filed 04/08/2021.
Claims 1, and 4-20 are pending.  Claims 2-3 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 4-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,448,189.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, and 3-20 of the current Application are claims 1-19 of U.S. Patent No. 10,448,189, granted to the same inventor with obvious wording variations and broader claimed limitations.
	Below is a chart showing the similarities and differences of instant application independent claim 1; and U.S. Patent No. 10,448,189, independent claim 1 and dependent claims 3 and 4.  Dependent claims 4-20 are substantially the same as dependent claims 2 and 5-19 of U.S. Patent No. 10,448,189.  Regarding dependent claims 4 and 16-20, the claimed limitation regarding “warping”, “third audio data” and “third audio source” are presented and included independent claim 1 of U.S. Patent No. 10,448,189.

U.S. Patent No. 10,448,189
16/560,670
1.  A spatialized audio system, comprising: 
  a sensor to detect a most current head pose of a listener;  and
  a processor to render audio data in first and second stages the first stage comprising rendering first audio data 
corresponding to a first plurality of sources, each of the first plurality of 
sources having one of a first plurality of positions, to second audio data 
corresponding to a second plurality of sources, each of the second plurality of sources having one of a second plurality of positions, and 
the second stage comprising rendering the second audio data corresponding to the second plurality of sources to third audio data corresponding to a third plurality of sources, each of the third plurality of sources having one of a third plurality of positions, based on the detected most current head pose of the listener, wherein the second plurality of sources consists of fewer sources than the first plurality of sources, 
  wherein rendering the first audio data to the second audio data comprises warping the first audio data, and 
  wherein rendering the second audio data to the third audio data comprises warping the second audio data. 
3. The system of claim 1, wherein the first plurality of sources are virtual sound sources.  
4. The system of claim 1, wherein the second plurality of sources are virtual sound sources.


  a sensor to detect head pose of a listener; and
  5a processor to:
  render, based on the detected head pose of the listener, first audio data corresponding to a first plurality of sources, each of the first plurality of sources having respective ones of a first plurality of positions, to second audio data corresponding to a second plurality of sources, each of the second plurality of sources having respective ones of a second plurality of positions; 

  wherein the first plurality of sources are virtual sound sources, 
  wherein the second plurality of sources are virtual sound sources and consists of fewer sources than the first plurality of sources, and 
  wherein rendering the first audio data to the second audio data comprises each of the second plurality of sources recording virtual sound generated by the first plurality of sources at a respective one of the second plurality of positions.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 11-13, and 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US-2015/0208184, hereinafter, Tan) in view of Lee (US-2014/0241529), and further in view of Zhang et al (US-2009/0310802, hereinafter Zhang).
Regarding claim 1, Tan discloses a spatialized audio system (spatialized audio (e.g., the audio output by the speakers 106 and 108 is caused to simulate a particular environment and three-dimensional location of the listener 114 in the environment) [i.e. a spatialized audio system], para 0035), comprising:
a sensor to detect a head pose of a listener (head pose of the listener 114 can be ascertained, and audio can be output by the speakers 106 and 108 based upon such head pose. The head pose can be ascertained based upon data output by sensors (i.e. a sensor to detect a head pose of a listener] of the mobile computing device 116 (e.g., a camera, based upon a vision sensor in the environment 100, etc., para 0035); and
a processor to render audio data, (the acts described herein may be computer-executable instructions that can be implemented by one or more processors [i.e. a processor] and/or stored on a computer-readable medium or media, para 0051, the first speaker 106 can directionally emit a first audio beam to the location of the first listener 302, and the first speaker 106 can directionally emit a second audio beam to the 
Tan does not specifically disclose that the second plurality of sources consists of fewer sources than the first plurality of sources. 
However, Lee is in the field of microphone arrays (para 0001) and discloses that the second plurality of sources consists of fewer sources than the first plurality of sources (the first audio signal 108, xl (t), will have a larger magnitudes of amplitude than the second audio signal 110 x2(t) [i.e. the second plurality of sources consists of fewer sources than the first plurality of sources], para 0021).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the second plurality of sources consists of fewer sources than the first plurality of sources as taught in Lee with the invention of Tan, in order to receive a first audio signal at a first microphone positioned at an actual distance from a second microphone (see: Lee abstract).
Furthermore, TAN and Lee did not disclose that the first plurality of sources are virtual sound sources. However, Zhang is in the field of a virtual environment (para 

Regarding claim 5, Tan further discloses that the sensor detects the head pose of the listener after the first stage and before the second stage (The head pose can be ascertained based upon data output by sensors of the mobile computing device 116 (e.g., a camera), based upon a vision sensor in the environment 100, etc. The values for the filters can be computed by the mobile computing device 116 and/or the receiver device 104 to cause spatialized audio to be presented to the listener 114 based upon a head-related transfer function (HRTF) [i.e. the sensor detects the head pose of the listener after the first stage and before the second stage], para 0035).

Regarding claim 7, modified Tan discloses the invention above, but Tan did not disclose that the second plurality of sources consists of 8 or fewer sources. However, Lee discloses that the second plurality of sources consists of 8 or fewer sources (microphone array with a first microphone 216 to receive a first audio signal x(1)(t) and a second microphone 218 to receive a second audio signal x(2)(t) [i.e. the second plurality of sources consists of 8 or fewer sources], para 0022). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the second plurality of sources consists of 8 or fewer sources as taught in Lee with the invention of Tan, in order to receive a first audio signal at a first microphone positioned at an actual distance from a second microphone (see Lee abstract).
Regarding claims 8-9, modified Tan discloses the invention above, but Tan did not disclose that the second plurality of sources corresponds to a second plurality of positions, and each of the second plurality of positions is closer to the listener than each of the first plurality of positions. However, Lee discloses that the second plurality of 
Regarding claims 11-12, see Fig. 3 of Tan that discloses a plurality of speakers to produce sound based on second audio data and with each of the speakers corresponds to a respective source of the second plurality of sources at a respective position.
Regarding claim 13, Tan further discloses that rendering the first audio data corresponding to the second audio data based on the detected head pose of the listener and respective positions/orientations of the first plurality of sources (the second speaker 108 can directionally emit a third audio beam to the location of the first listener 302 and the second speaker 106 can directionally emit a fourth audio beam to the location of the second listener 304, wherein the third audio beam is based on the first filter values and the fourth audio beam is based on second filter values. Thus, the filter values are calibrated individually for both the first listener 302 and the second listener 304, para 0044).
Regarding claim 16, Tan discloses the second stage comprising rendering the second audio data corresponding to the second plurality of sources to third audio data corresponding to a third plurality of sources based on the detected head pose of the listener (the second speaker 108 can directionally emit a third audio beam to the location of the first listener 302 and the second speaker 106 can directionally emit a fourth audio beam to the location of the second listener 304, wherein the third audio beam is based on the first filter values and the fourth audio beam is based on second 
Regarding claims 4 and 17, Tan discloses the audio system rendering the audio data comprises warping the different audio data for speaker output (see Figs. 3 and 6; para [0044], [0045], [0055]).
Regarding claim 18, Tan further discloses that the sensor detects the second head pose of the listener immediately before the processor renders the second audio data to the third audio data (the head pose can be ascertained based upon data output by sensors of the mobile computing device 116 (e.g., a camera), based upon a vision sensor in the environment 100, etc. The values for the filters can be computed by the mobile computing device 116 and/or the receiver device 104 to cause spatialized audio to be presented to the listener 114 based upon a head-related transfer function (HRTF) [i.e. the sensor detects the head pose of the listener after the second stage and before the third stage], para 0035).
Regarding claim 20, TAN and Lee did not disclose further comprising a plurality of speakers corresponding to the third plurality of sources to produce sound based on the third audio data. However, Zhang discloses further comprising a plurality of speakers corresponding to the third plurality of sources to produce sound based on the third audio data (a output of a third loudspeaker, claim 5, attenuating intensity and delaying time of arrival for signals output from at least two loudspeakers [i.e. a plurality .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Lee and in view of Zhang, and further in view Crocitti et al (US-2004/0013277, hereinafter Crocitti).
Regarding claim 19, modified Tan and Lee and Zhang discloses the invention of claim 1 above, but TAN and Lee and Zhang did not disclose that the third plurality of sources consists of an equal number of sources as the second plurality of sources. However, Crocitti discloses that the third plurality of sources consists of an equal number of sources as the second plurality of sources (a third service, characterized in that the icon displayed exhibits the sound levels applied to the first and second sources, and in that it comprises a step of formulating a new pair of levels which is triggered by a user command, and a step of displaying the icon exhibiting new sound levels associated with the third source and with one or other of the first and second sources, claim 5, the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Lee and in view of Zhang, and further in view of Kechichian et al (US-2014/0376741, hereinafter, Kechichian.
Regarding claim 10, modified Tan and Lee and Zhang discloses the invention of claim 1 above, but Tan and Lee and Zhang did not disclose that the second plurality of sources corresponds to a second plurality of positions, and the second plurality of .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Lee and in view of Zhang, and further in view of Beddingfield, Sr., et al  (US-2013/0170678, hereinafter, Beddingfield).
Regarding claim 14, modified Tan and Lee and Zhang discloses the invention of claim 1 above, but TAN and Lee and Zhang did not disclose that the second stage is more sensitive to rotation than translation of the listener. However, Beddingfield is in the field of communications (para 0002) and discloses that the second stage is more sensitive to rotation than translation of the listener (From the decision block 304, the listener may select the mode for modifying sensor settings via route C at the block 310. A sensor may be provided to allow a user to control the orientation, focus, or other aspects of the rendering of the sound field, such as by sensing the movements of the listener and then changing the sound field or audio output according to the sensor-collected information, para 0046, if the listener is facing the receiver 1310, then the listener may be orientated in a first position within the sound field 122. If the listener moves to a second position (such as by turning his head), as detected by the receiver 1310 from movement (e.g., rotation) of the wearable speakers 1312, then the listener 
Regarding claim 15, modified Tan and Lee and Zhang discloses the invention of claim 1 above, but Tan and Lee and Zhang did not disclose that the second stage is a rotation-only audio transformation. However, AT&T discloses that the second stage is a rotation-only audio transformation (The swivel sensor 1304 may be configured to controllably adjust the focus within the sound field 122 with corresponding rotational movement, such as a ninety (90) degree rotation of the chair 1302 and swivel sensor 1304 may result in a ninety (90) degree rotation of the sound field 122 with respect to the listener 104 [i.e. the second stage is a rotation-only audio transformation), para 0074). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the second stage is a rotation-only audio transformation as taught in Beddingfield with the invention of Tan and Lee and Zhang, in order to provide synthetic audio placement (see Beddingfield para 0002).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                             	05/20/2021